Order of Supreme Court, New York County (Francis N. Pécora, J.), entered November 14, 1990, which denied the application of defendant Provident Life and Casualty Insurance Company to vacate a temporary restraining order, granted plaintiffs application for a preliminary injunction, enjoined and restrained Provident from terminating extended major medical health insurance benefits for the plaintiff pursuant to Policy No. 9915, enjoined and restrained Provident from cancelling or modifying Policy 9915, directed Provident to accept payments of premiums when paid upon Policy 9915, and enjoined and restrained Provident from terminating plaintiffs benefits under Policy 9915, unanimously affirmed, without costs.
The IAS court did not abuse its discretion in granting the preliminary injunctive relief herein based upon the affidavits and other evidence before i. With reference to defendant’s *314application for the posting by plaintiff of a suitable undertaking as required by CPLR 6312 (b) (see, Litwa v Litwa, 89 AD2d 581; City Store Gates Mfg. v United Steel Prods., 79 AD2d 671), we simply note that this issue is presently sub judice before the IAS court.
We have considered defendant’s remaining argument with regard to plaintiff’s entitlement to preliminary injunctive relief and find it to be without merit. Concur—Murphy, P. J., Rosenberger, Wallach and Smith, JJ.